Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 5, 2020

                                          No. 04-20-00020-CR

           IN RE STATE OF TEXAS, ex. rel. Todd A. “Tadeo” Durden, County Attorney

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On January 27, 2020, this court ordered Kinney County to pay the costs for preparing the
reporter’s record no later than February 7, 2020, subject to this court later determining whether
costs should otherwise be taxed on the final disposition of this original proceeding. We also
ordered that the reporter’s record be filed no later than ten days after the costs were paid.

         On February 3, 2020, the court reporter filed a Notification of Late Record stating she
received payment for the record on February 3, 2020, and she asked for thirty days in which to
file the record. The request is granted and the record is due no later than March 3, 2020.

        Relator is reminded that its amended petition for writ of mandamus, with all appropriate
citations to the record, is due no later than fifteen days from the date the reporter’s record is
filed. If relator fails to timely file its amended petition for writ of mandamus, this original
proceeding will be dismissed for want of prosecution. See TEX. R. APP. P. 38.9, 42.3.

           It is so ORDERED on February 5, 2020.
                                                                       PER CURIAM



ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court


1
  This proceeding arises out of The State of Texas v. Mark Anthony Gonzalez; Cause No. 10041CR, and twenty-one
other cases, pending in the County Court, Kinney County, Texas. The Honorable Sid L. Harle signed the order at
issue in this original proceeding.